DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otani (United States Patent Application Publication 2016/0286180 A1).

With respect to claim  1, Otani discloses a projector comprising: an illuminator (see 110) that outputs light; a light modulator including a liquid crystal panel (40 in figs.1 and 2) that modulates the light from the illuminator in accordance with image .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (United States Patent Application Publication 2016/0286180 A1) in view of Fuse (United States Patent Application Publication 2008/0266527 A1).
With respect to claims 5-7, Otani discloses the projector according to claim 1, wherein the illuminator includes a light source apparatus (see 110), a first lens array (see 120 in fig.1) on which light from the light source apparatus is incident, a second lens array (130 in fig.1) on which light from the first lens array is incident, and a superimposing lens (see 140) on which light from the second lens array is incident.
But Otani does not disclose a center of an illumination light flux incident on the superimposing lens is shifted from an optical axis of the superimposing lens, wherein an optical axis of the light source apparatus is shifted from the optical axis of the superimposing lens, wherein an optical element that changes a position where or an angle at which the light is incident on the superimposing lens is provided between the light source apparatus and the superimposing lens.
Fuse discloses wherein the illuminator (100) includes a light source apparatus (110), a first lens array (120) on which light from the light source apparatus is incident, a second lens array (130) on which light from the first lens array is incident, and a superimposing lens (150 in fig.2) on which light from the second lens array is incident, and a center of an illumination light flux incident on the superimposing lens is shifted from an optical axis of the superimposing lens (see the shifted position of the superimposing lens with respect to the optical axis in fig.2), wherein an optical axis of the light source apparatus is shifted from the optical axis of the superimposing lens(see the shifted position of the superimposing lens with respect to the optical axis of the light source in fig.2), wherein an optical element (see the lens between 120 and 110) that changes a position where or an angle at which the light is incident on the superimposing lens is provided between the light source apparatus (see 110) and the superimposing lens (see 150).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection apparatus of Otani with the teaching of Fuse so that a center of an illumination light flux incident on the superimposing lens is shifted from an optical axis of the superimposing lens, wherein an optical axis of the light source apparatus is shifted from the optical axis of the superimposing lens, wherein an optical element that changes a position where or an angle at which the light is incident on the superimposing lens is provided between the light source apparatus and the superimposing lens to reduce the size of the projection system.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim  2, the prior art does not disclose or render obvious herein the liquid crystal panel has as the display unit at least a first display unit on which first light that belongs to a first wavelength band is incident and a second display unit which is so disposed as to be adjacent to the first display unit and on which second light that belongs to a second wavelength band different from the first wavelength band is incident, the light blocking film has as the light transmissive area at least a first light transmissive area provided in correspondence with the first display unit and a second light transmissive area provided in correspondence with the second display unit, and the lens collects the first light incident in a predetermined direction into a spot in the second area in the first light transmissive area and the second light incident in a direction different from the direction in which the first light is incident into a spot in the second area in the second light transmissive area.
Claims 3 and 4 are allowed as they depend from allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882